Case 3:17-cv-01104-VLB Document 80-1 Filed 05/15/19 Page 1 of 12




                   Exhibit 4
- !
              Case 3:17-cv-01104-VLB Document 80-1 Filed 05/15/19 Page 2 of 12
                                                Exhibit 7


                                                                                                           1

                                        Memo on Spanish Department

                                                  May 7, 2015

                                         Roberto Gonzalez Echevarria
                          Sterling Professor of Hispanic and Comparative Literature
                                                Yale University

             Concerning the environment of learning in the Department of Spanish and Portuguese

      and the general collegial climate in it, I must begin by emphasizing that it is excellent, and has

      been so for the past ten years under the leadership of Professor Rolena Adorno --with one

      exception that will be discussed below. I have just finished my two courses for the spring, one a

      graduate seminar and the other an undergraduate survey. In the seminar I had every one of the

      current graduate students in Spanish (first and second year), a few from Comparative Literature,

      my other Department, and some undergraduates; a total of twenty, an unheard of number for a

      graduate seminar in literature. When I finished the last session I was given an ovation. In the

      undergraduate course, taught in Spanish, I also had twenty and they too gave me an ovation at

      the end. So I feel pretty good about my relationship with students, both graduates and

      undergraduates. We have had several well-attended events in the last few weeks that have gone

      very well, in spite of the disruption caused by the anonymous letter and the review. Edie

      Grossman, the well-known translator visited and we had a marvelous session with her and others.

      Later we held a gathering to hear Noel Valis read from her recent novella, in which I also spoke.

      The occasion was a great success. A fine example of the good feeling in the Department is the

      surprise party that I organized last November to celebrate Professor Adorno' s receiving of the

      highest award offered by the Modern Language Association (Lifetime of Scholarship Prize). The

      event, held at the Whitney Humanities Center was funded by donations by members of the




      Confidential--Attorneys' Eyes Only                                                 BYRNE003147
        Case 3:17-cv-01104-VLB Document 80-1 Filed 05/15/19 Page 3 of 12




                                                                                                   2

Department, from senior professors to graduate students, and was attended by nearly all, with the

predictable absences. It was an occasion for joyful merriment, with food and music, at which

several of us spoke offering Professor Adorno our testimonials. It was attended by members of

the Yale Administration like Emily Bakemeyer and, if memory serves me well, Mary Miller.

        Of course, there have been unpleasant acts of vandalism that seem the be the work of the

one or perhaps two individuals who authored the anonymous letter, who were not, in my view,

graduate students. A poster of a lecture of mine in Sweden was defaced in early September, and

when it was replaced with another ripped off. Professor Adamo's nameplate has been taken off

her door several times, and both her and mine name tags removed from our mailboxes. More

serious criminal aggression has taken place at Professor Adamo's home. Because we have not

publicized these deeds they have not affected the general mood of the Department.

       I came to this Department, as a graduate student, in 1966 (it was then Romance

Languages), was hired upon obtaining my Ph.D. in 1970, and thereafter accepted a very tempting

offer from Cornell in 1971, where I stayed until 1977, when I was brought back to Yale upon the

retirement of Professor Jose J. Arrom. I have been here since, a total of38 continuous years,

which adding the five before Cornell, makes it 42 years at Yale. I have been a graduate student,

an instructor, an assistant professor, a tenured associate professor, a professor, and the first

endowed professor (R. Selden Rose Chair) and first Sterling Professor in our Department. I

chaired the Department for sixteen years, off and on, mostly on, and have been acting chair three

times in the recent past when Professor Adorno has been on leave. I have accepted these

appointments by the administration with resignation, understanding the needs of the Department,

and, as the French say,faute de mieux.




Confidential--Attorneys' Eyes Only                                                   BYRNE003148
        Case 3:17-cv-01104-VLB Document 80-1 Filed 05/15/19 Page 4 of 12




                                                                                                     3

        I am proud to say that, as chair, I radically changed the direction of the Department, and

take some credit for the number one nationwide ranking that it received in 2010: I, as chair, had

the leading role in the hiring of every one of its members. This was not the Department where I

was a graduate student, nor the one I left when I went to Cornell in 1971. I am proud that I

drastically transformed the gender composition of the Department. When I came back from

Cornell we were six male senior professors, and the Department had never had a woman senior

professor. Upon the death of Emir Rodriguez Monegal I sponsored the hiring of Sylvia Molloy,

the first tenured woman ever in the Department. In subsequent years, under my leadership, we

brought in Marla Rosa Menocal, Noel Valis, Josefina Ludmer, and Rolena Adorno. As a result,

when I completed my service as chair, the Department consisted of four senior women and two

senior men, Professor David Jackson and me.

       Sylvia Molloy left for NYU with an Albert Schweitzer Chair and she was replaced with

Josefina Ludmer, who in tum retired and was replaced by Anibal Gonzalez. Sadly, Marla Rosa

Menocal died in 2012 and has yet to be replaced. I might add that she and Professor Adorno rose

to the rank of Sterling Professor. Molloy, Ludmer and Menocal chaired the Department at

various points and Adorno is the current chair.

       I have a fine, collegial relationship with every one of the senior (save one),junior, and

non~ladder members of the Department, some of whom I also value as friends. I have treasured

my friendship with Professor Adorno since she took classes with me at Cornell and have worked

closely with her because we share a field (colonial Latin American literature and Golden Age

Spanish literature) and many common interests. Noel Valis and I have a strong friendship based

not just on similar approaches to criticism, but our love of Spain, Madrid in particular. I had an




Confidential--Attorneys' Eyes Only                                                 BYRNE003149
        Case 3:17-cv-01104-VLB Document 80-1 Filed 05/15/19 Page 5 of 12




                                                                                                        4

abiding friendship with the late Maria Rosa Menocal, a Cuban like me, and a free spirit as well

as a deeply loyal individual. I still mourn her. I supported and facilitated the hiring of Professor

Jackson from Texas, where he had risen to the top of the Portuguese field. His book on Machado

de Assis has just been published in the series that I direct at the Yale University Press; he is also

a contributor to my three-volume Cambridge History ofLatin American Literature. I had

offered him a contract for the series, which I believe will be the definitive work on Machado and

a source of pride and prestige for the Department.

       Allow me a digression on Portuguese because the anonymous letter claims that my vote

decided the issue when Paolo Moreira was denied tenure by the Department and I have no

expertise in Brazilian literature. [By the way, those votes are secret, so how does anybody know

how I voted? It is also against the rules to make public details of tenure votes, so either the

letter is lying or somebody at the meeting was indiscrete] I am the co-editor of a history of

Brazilian literature, the third volume of the Cambridge History ofLatin American Literature; my

Oxford Book of Latin American Short Stories contains both Hispanic and Brazilian texts; my

award-winning Myth and Archive: A Theory ofLatin American Narrative has a chapter on

Euclides da Cunha, a major Brazilian writer; a book of my essays, including that chapter, was

published last year in Brazil. I cannot claim to know Portuguese literature the way that I know

those of Spanish, French, and Italian, which are languages that I know well, but I am not lacking

some expertise in Brazilian literature, as my record shows. This is one of many instances in

which the anonymous letter, out of ignorance and malice, gets it wrong.

       I also enjoy a good relationship with the juniors, in whose hiring I was involved under the

leadership of Professor Adorno. Kevin Poole came as our philologist, to teach the graduate




Confidential--Attorneys' Eyes Only                                                  BYRNE003150
              Case 3:17-cv-01104-VLB Document 80-1 Filed 05/15/19 Page 6 of 12




                                                                                                           5

      course on history of the Spanish language, the only required course in the program, and medieval

      literature. He is a very learned young man with whom I consult on obscure points of Spanish

      etymologies and grammar. I had admired his decision not to be put up for tenure, as an honest

      and dignified self-assessment about his chances, since he had no publications to speak of, but

      now I am disappointed because he seems to be saying, to save face, that he is leaving because of

      the situation in the Department. Susan Byrne, with whom I share Golden Age literature, is a

      lively individual who has been committed to important administrative tasks in the Department,

      which she performs cheerfully and thoroughly. I wrote her a letter of recommendation last fall

      when he was applying for a job (at Duke, I think), something she denied doing in the article in

      the Yale Daily News. I have the letter, and, by the way, she did not get the offer. Leslie

      Harkema I do not know as well because she is a relatively recent arrival and has often been on
~
' '
      leave. But she seems to be a sophisticated student of modern Spanish literature. Paulo Moreira I

      have not known as well personally, but we have had a cordial relationship. It is unfortunate that

      he did not get tenure in our Department, but I am sure that he will find a good position

      elsewhere.

             With the secretaries I have a very good working relationship and, in the case of Ginny

      Gutierrez, a friendship based on her many years in the Department, not a few of which were

      during periods when I was chair. Susan Wheeler is efficient, positive, and friendly. the best that

      we have had in that position in quite some time.

             Then we come to Anibal Gonzalez, who is a source of a negative attitude and behavior in

      the Department. The origins of this are complex, and I have prepared Attachment A to explain

      in further detail. Here let me say that, though he has been somewhat disruptive with his




      Confidential--Attorneys' Eyes Only                                                BYRNE003151
        Case 3:17-cv-01104-VLB Document 80-1 Filed 05/15/19 Page 7 of 12




                                                                                                   6

comportment, the Department has managed to work well under the skillful leadership of

Professor Adorno and Professor Valis and the forbearance of the rest ofus. The proof of this

was the surprise party for Professor Adorno attended by all, save, of course Anibal and Susan

Byrne. (I refer to Anibal by his first name, as he was my student, and for years my associate).

More substantially, the graduate and undergraduate programs continue to thrive until recent

events, including this review, denied any for next year. At present we have, in my opinion, the

best group of graduate students in recent memory. My graduate seminars are of an intellectual

level that surpasses that of many a professional symposium that I have attended.

       Regarding Anibal, the basic facts are these: for the past six years Anibal has not spoken

save in official departmental meetings, to any of the other senior professors, except perhaps

David Jackson, whom he knew from Texas. He walks around looking ahead without addressing

anyone, with a stern look on his face. He did not talk to Maria Rosa Menocal to express concern

when she was dying of cancer and courageously continuing with her activities. With Professor

Adorno and me he has a hostile attitude. He burst uninvited into Professor Adorno's office, with

a graduate student in tow, speaking loudly and in a menacing tone to protest in-place rules

governing graduate student teaching. In my case he has behaved most antagonistically. All of

this stems from our not having rehired his wife, Priscilla Melendez, whose appointment had

expired in accordance with the agreements reached when Anibal was hired. See Attachment A.

       There is another element at play here that should not be dismissed. Yale's Department of

Spanish and Portuguese is very distinguished, with some of its member receiving recognitions

and prizes unheard of among Hispanists in the past. A case in point is Professor Adorno's award

from the Modern Language Association of America, the highest that institution offers, never won




Confidential--Attorneys' Eyes Only                                                 BYRNE003152
        Case 3:17-cv-01104-VLB Document 80-1 Filed 05/15/19 Page 8 of 12




                                                                                                  7

by someone in the field of Spanish. She has also won four book awards. I received the National

Humanities Medal from President Barak Obama in 2011 and in 2013 the National Literary

Criticism Award from the Cuban Instituto de/ Libra in Havana. I also have four book awards

and three honorary doctorates, including one from Columbia. Both Professor Adorno and I are

in the American Academy of Arts and Sciences. In 2002 the University of Puerto Rico, Arecibo,

held a three-day symposium in my honor and about my work. Professor Noel Valis has also

received a book award from the Modern Language Association of America and the NECLAS

Best Book Translation Prize. These awards and recognitions are the only significant ones

received by faculty members of the Department. It would be naYve ---immature-- not to think that

such glittering recognitions are not a cause for envy and resentment and the ultimate source of

the anonymous letter, which I do not believe was written by graduate students.




Confidential--Attorneys' Eyes Only                                               BYRNE003153
        Case 3:17-cv-01104-VLB Document 80-1 Filed 05/15/19 Page 9 of 12




                                                                                                       8

Attachment A

        First some background to the hiring of Anibal. He came to Yale as a graduate student to

work with me, shortly after I had come back from Cornell. He was an excellent student, who

showed discipline, diligence, and a willingness to read beyond what was required in courses. I

believe that I hired him as an assistant when I was awarded a National Endowment Seminar for

College Teachers. Anibal was then, and continues to be, a reliable plodder more than a brilliant

scholar, who worked on broad, significant topics, but did not offer original readings of literary

works. His English is near-native, but has no French or any other romance language. His

dissertation on the 11 cr6nica modernista, 11 or journalistic chronicle of the Modernista period was

solid and well-researched (Modemismo was the first literary movement to have started in

Spanish America). It is still his best book. I helped him publish it and also helped him face the

academic market, where his assets were offset by an often ordinary mind and a dullness of

demeanor. But eventually he landed a job at the University of Texas, which had a substantial

Spanish Department. As is common in these situations, Anibal had me, his mentor, invited to

lecture at Texas, which I did, staying at his bachelor apartment. From then on I continued to

support him in a variety of ways, as one does with a good student carving out a career. I helped

him publish his book on journalism and the origins of modern Latin American literature in the

Cambridge University Press series run by my friend and mentor Enrique Pupo-Walker, and I

included his work in any collective publications of mine, such as the Cambridge History ofLatin

American Literature, and a book on modem Cuban literature that grew out of a symposium I

organized at Yale, to which he was invited. He published other books in good presses, never

again at the level of Cambridge, but seemed established in a good career, which landed him, with




Confidential--Attorneys' Eyes Only                                                  BYRNE003154
        Case 3:17-cv-01104-VLB Document 80-1 Filed 05/15/19 Page 10 of 12




                                                                                                                  9

his wife Priscilla Melendez, at Pennsylvania State University; she, who is a Ph.D. in Latin

American literature from Cornell, was an associate professor there.

        During those years, Anibal tried to move up from Pennsylvania State and applied for a

job a Columbia University. He managed to make it nearly to the offer stage, which included a

job for Priscilla at Barnard College. Everything seemed to be ready for them to move when a

dean, after interviewing Anibal, rescinded the offer. This caused him great pain and I was called

upon to write a letter on his behalf. I even talked to my friend, Judge Jose Cabranes, who was a

trustee of Columbia University, asking him to intervene on behalf of Anibal, but to no avail. I

now wonder what that dean saw in Anibal that I did not, when we did hire him.

        In the course of this personal and professional association, Anibal and I exchanged again

lecturing invitations. I went to State College, Pennsylvania, and stayed at Anibal and Priscilla's

house. At a party they threw for me, I remember telling Priscilla that we at Yale might be

interested in hiring Anibal, and that ifhe came he might have to serve as chairman. Her reply

was immediate: 11 Para eso no sirve 11   (
                                             11
                                                  He is no good for that 11 ). [She was right: Anibal has never

been named chair of anything in the three or four universities where he has taught, including

Yale] When he came for his lecture at Yale he, in turn, stayed at our house. Because of flight

complications he was with us for about five days. During one meal, I broached with him the

topic of his coming to Yale to replace Josefina Ludmer, who had just retired. I told him that

there was no position for Priscilla, however. He answered, and my wife Isabel remembers it

clearly: "That's no problem; Priscilla would be willing to retire or leave the profession. 11 So I

proceeded with the required search and we finally settled on Anibal. He had come back to give a




Confidential--Attorneys' Eyes Only                                                            BYRNE003155
       Case 3:17-cv-01104-VLB Document 80-1 Filed 05/15/19 Page 11 of 12




                                                                                                    10

job talk, in which, I remember well, he obsequiously quoted Maria Rosa Menocal, who was in

the audience, though her field was far from his. He wanted the job.

        In any case, we did tender the offer to Anibal. It was not easy for me to navigate hiring

him through the Department. Everyone knew that he had been my student, and, moreover, that

he had continued to be associated with me personally and professionally. I prevailed, insisting

on the breadth of his work and that, because he was a graduate of our Department, he could hit

the ground running, with little or no initiation. But once I tendered the offer, Anibal came back

asking that we offer a two-year position to Priscilla. I answered that I would have to run it by

my colleagues and the Administration because this was not part of our agreement. I received a

positive response from both the Department and the Administration, whereupon Anibal replied

that the position had to be for three years. I told him that I might be wearing out the patience of

my colleagues. But they, and the Administration, again gave me the go ahead. He finally

accepted on those terms.

       A digression is in order here to explain the Department's reluctance to hire Priscilla.

There were three reasons.

       First: Spanish is divided into two broad fields, which cohabit in departments not without

contentiousness: Spanish Peninsular literature and Latin American literature. A close tally is

kept by both sides of how many professors there are from each field in any given Department. (I

am in both, fortunately.) The Department had available only one position in modem Latin

American literature as a result of Josefina Ludmer's retirement, not two.

       Second: Priscilla's field is modem Latin American literature and within that field, the

most uninteresting, theater, a genre of little consequence in the region.




Confidential--Attorneys' Eyes Only                                                BYRNE003156
..          Case 3:17-cv-01104-VLB Document 80-1 Filed 05/15/19 Page 12 of 12




                                                                                                       11

             Third: those of us who knew her work considered it mediocre at best, not Yale material.

          So Anibal and Priscilla came and at first things went quite well. He was named Director of

     Graduate Studies right off because, having been a student here, he would understand the

     demands of the job. Problems arose when Priscilla asked Professor Adorno, who by now had

     been named chair, to run a symposium on her field of Latin American theater. Professor

     Adorno, who consulted with me on the matter, said no and held firm on the face of Priscilla's

     inappropriate insistence. In the fall of 2009, Anibal and I held a symposium on modern Latin

     American literature that we had been planning since the spring of that year, even though by this

     time he was barely speaking to me. In the spring of 2009, Priscilla's three-year appointment

     expired and she was not rehired. Anibal wanted us to appoint her in a professorial position,

     which, for reasons I have stated, would have been impossible. Once he realized this, Anibal

     wrote me an e-mail (which I have) expressing his anger and breaking with me except for strictly

     necessary contacts concerning the Department. I pleaded with him to reconsider given our long

     and productive friendship (I have that e-mail, too). Anibal also stopped talking to other members

     of the Department, but without explaining his reasons. The symposium went well, in spite of our

     rift, but there was an ugly surprise is store for me. In March of2012 the Revista de Estudios

     Hispanicos published the proceedings of the symposium with an introduction by Anibal. Not

     only was my paper not included, but Aruba} does not even mention my name as co-organizer of

     the event (I have all these documents). When I mentioned this to then dean Mary Miller she said

     that the deed was "actionable." I did not even mention it to Anibal.




     Confidential--Attorneys' Eyes Only                                              BYRNE003157
